Citation Nr: 1757978	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-07 061A		DATE


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a thoracic spine fracture at T3-T5, evaluated as 10 percent disabling prior to March 11, 2014, and 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1972 to October 1975, and from August 1980 to May 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2011.  This case was previously before the Board in August 2011 and May 2017, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-connected back disability, and the Board previously remanded the case for an examination in order to determine the current severity of this disability.  The Veteran was unable to attend the examination originally scheduled for him, but showed good cause and attended a VA thoracic spine examination in November 2017.  

The RO, however, issued its readjudication of the Veteran's claims in June 2017, prior to the November 2017 examination.  As pertinent evidence has been received since the June 2017 SSOC, the AOJ must readjudicate the back disability issue giving consideration to all evidence currently of record.  38 C.F.R. § 19.31 (2017).  

Additionally, the TDIU issue is intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Review the claims file and after conducting any additional indicated development, readjudicate the Veteran's claims for increased evaluation of his back disability and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




